—Appeal from a judgment of the Supreme Court (Ellison, J.), entered December 11, 1992 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Even if the extensions granted for petitioner’s hearing were improper, there is no reason to expunge the finding of guilt because there was no substantive prejudice resulting from the minimum delay. Likewise without merit are petitioner’s contentions that he was not provided meaningful employee assistance or that the Hearing Officer was biased.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.